United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS             June 6, 2007

                         FOR THE FIFTH CIRCUIT             Charles R. Fulbruge III
                                                                   Clerk
                         ---------------------

                                No. 06-10631

                        ----------------------

In The Matter Of:   BIO-MED SERVICES CORPORTATION

                       Debtor

  - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

DIANE REED, Trustee
                       Appellant

     v.

UNITED STATES OF AMERICA, Internal Revenue Service
                    Appellee

          ---------------------------------------------
           Appeal from the United States District Court
            for the Northern District of Texas, Dallas
                         No. 3:05-CV-1836
           --------------------------------------------

Before KING, DeMOSS, and OWEN, Circuit Judges.

PER CURIAM:*

     The judgment of the district court affirming the judgment of

the bankruptcy court is affirmed for essentially the reasons

given by the district court in its Memorandum Opinion and Order

entered May 2, 2006.     Reed v. United States, No. 3:05-CV-1836-M,

2006 WL 1152719 (N.D. Tex. May 2, 2006).       The Trustee takes issue

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
with the lower courts’ conclusion that, during the pendency of

the Chapter 7 proceeding, the Debtor remained in its pre-petition

business of medical specimen transportation, pointing to the fact

that the Debtor was in liquidation and the Trustee was not

authorized to carry on a business.   While that may, nevertheless,

be a fair conclusion on the part of the lower courts, we need not

premise our affirmance on it.   It is enough to say that, during

the pendency of the liquidation, the Debtor was not in the

business of selling real property.

     AFFIRMED.




                                 2